Citation Nr: 1449859	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  11-19 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied service-connection claim for a psychiatric disorder, to include posttraumatic stress disorder.

2.  Entitlement to an evaluation in excess of 10 percent for hypertension.

3.  Entitlement to a compensable evaluation for bilateral hearing loss. 

4.  Entitlement to a total disability rating based in individual unemployability due to service-connected disabilities.

5.  Entitlement to nonservice-connected pension, to include a special monthly pension.  

6.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for Meniere's disease.

REPRESENTATION

Veteran represented by:	Jerome Ware, Agent


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION


The Veteran had active service from March 1983 to June 1983 and from March 1984 to March 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2010 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The December 2010 rating decision, in pertinent part, denied a claim to reopen entitlement to service connection for posttraumatic stress disorder (PTSD).  The September 2013 rating decision denied increased rating claims for hypertension and bilateral hearing loss, entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU), entitlement to nonservice-connected pension, to include a special monthly pension as well as a claim to reopen entitlement to service connection for Meniere's disease.

The Veteran expressly filed a claim of service connection for PTSD.  However, the Board finds that it is appropriate to characterize the claim broadly, as the evidence of record contains additional psychiatric diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Significantly, the RO considered service connection for a psychiatric disorder to include PTSD in the June 2012 statement of the case.  In this 

regard, entitlement to service connection for anxiety was raised as a separate claim which was denied in a September 2013 rating action, and while timely appealed, a statement to the case has not been issued.  However, as the RO considered the claim broadly in the June 2012 statement of the case, the anxiety claim is part and parcel of the claim herein on appeal.  

However, in broadly interpreting the claim for PTSD, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  In this case, the Board is broadening the scope of the claim because the present claim turns upon essentially the same history, factual bases, and claimed symptomatology as were considered in the prior final rating decisions - that the Veteran experiences a chronic acquired psychiatric disorder as a result of his active service.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  As such, the threshold question of whether new and material evidence had been submitted must be addressed.  It is also noted that in light of the Board's decision to reopen the claim in the decision below, there is no discernable prejudice to the Veteran.

The Veteran's July 2011 substantive appeal reflected his desire to participate in a hearing before the Board.  In March 2014 correspondence from VA, the Veteran was notified that he had been scheduled for such a hearing on June 4, 2014.  However, the Veteran did not appear for this hearing and nor did he or his representative showed good cause for the lack of appearance.  Although subsequent mail sent to the Veteran's address has been returned as undeliverable, the March 2014 correspondence was not returned.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. 38 C.F.R. § 20.704 (d), (e) (2013).

Additional evidence has been associated with the claims file subsequent to the issuance of the June 2012 supplemental statement of the case.  Specifically, this evidence includes an August 2013 medical opinion for TDIU.  Neither the Veteran 

nor his representative waived review of this evidence.  See 38 C.F.R. § 20.1304(c) (2013).  However, in light of the disposition reopening the claim for service connection for an acquired psychiatric disability, a remand for RO consideration and issuance of a supplemental statement of the case is not warranted.  Id.  

The Board acknowledges receipt of March 2014 correspondence from the Veteran's representative, purporting to withdraw services as his representative.  However, the Veteran and his attorney executed a valid Appointment of Individual as Claimant's Representative, VA Form 21-22a, in November 2011, reflecting the parties' agreement that the representative for provide representation in filing of claim and or appeal for disability benefits from VA.  In the March 2014 correspondence, the representative requested the letter be taken as a this letter of resignation as representative as the Veteran was notified there was no further representation after the September 2013 rating decision.  This current appeal was certified to the Board in March 2013.  The representative's March 2014 request to withdraw having been received after the appeal was certified to the Board obligates the attorney to make a motion to the Board demonstrating good cause to withdraw as the Veteran's representative at this juncture.  See 38 C.F.R. § 20.608(b) (2013).  The record does not reflect that the Veteran was copied on March 2014 correspondence, or otherwise provided notice of the intent to withdraw representation.  As such, there has not been compliance with the provisions of 38 C.F.R. § 20.608(b), and as such, withdrawal of representation is not accepted as valid.  Accordingly, he is deemed to still be the Veteran's representative, as reflected above. 

The issue of entitlement for a compensable rating for tinea pedis, been raised by the record, in November 2011, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action. 

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD; entitlement to an evaluation in excess of 10 percent for hypertension; entitlement to a compensable evaluation for bilateral hearing loss; 

entitlement to a TDIU; entitlement to entitlement to nonservice-connected pension, to include a special monthly pension; and whether new and material evidence has been received to reopen a claim for entitlement to service connection for Meniere's disease, are remanded.


FINDINGS OF FACT

1.  A March 2010 rating decision denied entitlement to service connection for PTSD and the Veteran did not appeal that decision in a timely manner, and new and material evidence was not submitted within the appeal period.

2.  Evidence received since the final March 2010 rating decision is new and raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD.


CONCLUSIONS OF LAW

1.  The March 2010 rating decision, which denied entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a psychiatric disorder is new and material, and therefore, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), 20.1105 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on 

appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by granting the issue of whether new and material evidence has been submitte to reopen the claim of entitlement to service connection for a psychiatric disorder, to include PTSD.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

The Veteran originally submitted an application for entitlement for service connection for PTSD in December 1992.  This claim was ultimately denied in a February 2002 Board decision, which is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013).  The Veteran subsequently filed an April 2004 claim for entitlement to service connection for PTSD which was denied in a June 2004 rating decision as new and material evidence was not received.  In a June 2004 statement the Veteran requested, in part, that his PTSD claim be closed.  The Veteran did not perfect an appeal thereafter, and did not submit new and material evidence during the appeal period.  Thus, the April 2004 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In May 2005 the Veteran again claimed entitlement to service connection for PTSD.  In a September 2006 rating decision, the RO denied the claim.  The Veteran submitted a September 2006 timely notice of disagreement; however, in a January 2007 statement the Veteran withdrew the appeal.  Thus, the September 2006 rating decision is final.  In March 2007, the Veteran again filed a PTSD claim.  Although, the claim as not readjudicated, the RO issued an April 2007 SOC and the Veteran perfected an appeal thereafter.  However, in June 2007 correspondence VA indicated that all appeals would be closed as requested.  An August 2007 rating decision also denied entitlement to service connection for PTSD as new and material evidence was not received.  

The Veteran again filed a claim for PTSD, which was denied in an October 2007 rating decision.  The Veteran subsequently filed a number of additional claims for 

PTSD; however, in August 2008 the Veteran requested all matters, except a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability, be cancelled.  A January 2009 rating decision, in part, denied entitlement to service connection for PTSD, as new and material evidence was not received, and the Veteran filed a timely notice of disagreement and perfected an appeal thereafter.  

Nevertheless, the Veteran filed additional claims for PTSD and the RO again denied the claim in a March 2010 rating decision.  However, in an April 2010 statement the Veteran requested all appeals to be cancelled and a new claim for PTSD be opened.  Thus, appeal with respect to the January 2009 rating decision is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204 (2013).  Moreover, the Veteran did not express dissatisfaction or a desire for appellate review with respect to the March 2010 rating decision but instead expressly requested a new claim.  As such, the April 2010 communication, though filed within during the applicable appellate period, was not a notice of disagreement with the March 2010 rating decision.  38 C.F.R. § 20.201 (2013).  Nor was new and material evidence received with the appeal period for the March 2010 rating decision, thus it is final.   38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The April 2010 statement to reopen entitlement to service connection for PTSD was denied in a December 2010 rating decision as new and material evidence was not received and forms the basis of the present appeal.  In December 2010 the Veteran submitted a timely notice of disagreement for his PTSD claim, as well as for entitlement to service connection for sleep apnea, also denied in the December 2010 rating decision.  In July 2011, the Veteran's substantive appeal specifically indicated the appeal was perfected only as the PTSD issue and not for entitlement to sleep apnea.  

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2013).  The issue of reopening a claim goes to the Board's jurisdiction 

to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the final March 2010 rating decision, which denied the claim of entitlement to service connection for PTSD, the evidence of record included service treatment records, VA treatment records, November 2009 testimony from the Veteran, and statements from the Veteran.

Evidence added to the record since the March 2010 rating decision includes March 2012 and June 2012 VA PTSD examination reports and additional VA treatment records.  The Board finds that this evidence is new, specifically the March 2012 and June 2012 VA PTSD examination reports, because such were not previously before VA decision makers.  The evidence is also material because June 2012 VA PTSD examination report indicated the Veteran's described stressors meet the criterion for a PTSD diagnosis, and while the VA examiner did not diagnosis PTSD, a diagnosis of bipolar disorder was provided.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable 

possibility of substantiating the claim.  Accordingly, the claim of entitlement to service connection a psychiatric disorder, to include PTSD, is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received the claim to reopen entitlement to service connection for a psychiatric disorder, to include PTSD, and to that extent only, the appeal is granted.


REMAND

With respect to the claim for service connection for a psychiatric disorder, to include PTSD, the Board concludes that March 2012 VA PTSD examination report and the June 2012 VA PTSD examination report are not adequate for the purpose of adjudicating the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Specifically, the March 2012 VA examiner was unable to provide a diagnosis.  While the June 2012 VA examiner diagnosed bipolar disorder; no opinion was provided as to the etiology of the diagnosed bipolar disorder.  See Clemons, 23 Vet. App. at 5.  Moreover, additional psychiatric diagnoses are of record during the pendency of the claim.  This includes diagnoses of mania and PTSD in August 2012 VA treatment records.  A diagnosis of anxiety disorder, by history, is indicated in a February 2012 VA treatment record and a July 2011 VA treatment record, as part of review of symptoms, indicated PTSD and anxiety.  

Thus, on remand, the Veteran must be afforded a VA psychiatric examination for the purpose of ascertaining the nature and etiology of any acquired psychiatric disorder, diagnosed during the pendency of the appeal or proximate to the claim, and to obtain an opinion as to whether any such diagnosed acquired psychiatric disorder was incurred in or was caused by the Veteran's active service.  

The record reflects that the Veteran receives regular treatment from the VA Medical Center (VAMC) in Columbia, South Carolina, the VAMC in Salisbury, North Carolina and the VAMC in Asheville, North Carolina.  Thus, on remand updated VA treatment records, from the Columbia, South Carolina VAMC, to include and any associated outpatient clinics, from August 2013 to the present, from the Salisbury, North Carolina VAMC, to include any associate outpatient clinics, from June 2012 to the present, and from the Asheville, North Carolina VAMC, to include any associate outpatient clinics, from August 2012 to the present, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Finally, in the September 2013 rating decision, the RO denied the Veteran's increased rating claims, for hypertension and bilateral hearing loss, denied service connection for anxiety disorder, denied entitlement to a TDIU, denied entitlement to nonservice-connected pension, to include a special monthly pension, and denied a claim to reopen entitlement to service connection for Meniere's disease.  As described above, entitlement to service connection for anxiety disorder is part and parcel of the claim herein on appeal.  The Board finds the VA Form 21-0958, notice of disagreement, constitutes a notice of disagreement although the Veteran did not fill out the form but merely wrote he would submit new medical evidence.  Nonetheless, as noted, the form itself is titled notice of disagreement and it was received during the appeal period.  Although, in a July 2014 rating decision, the RO re-adjudicated the Veteran's claim for an increased rating for hearing loss, such action does not abrogate the appeal.  In circumstances where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to the RO to direct that a statement of the case be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, in the circumstances presented in this case, the RO must issue an statement of the case on the issues of entitlement to an evaluation in excess of 10 percent for hypertension, entitlement to a compensable evaluation for bilateral hearing loss, entitlement to a TDIU, entitlement to nonservice-connected pension, to include a special monthly pension, and whether new and material evidence has been received to reopen a claim for entitlement to service connection for Meniere's disease.  

Accordingly, the case is remanded for the following actions:

1.  Issue a statement of the case pursuant to the notice of disagreement received in September 2013, as to the rating decision in September 2013, which the Veteran is appealing for an increased evaluations for bilateral hearing loss and hypertension, entitlement to a TDIU, entitlement to nonservice-connected pension, to include a special monthly pension, and whether new and material evidence has been received to reopen a claim for entitlement to service connection for Meniere's disease.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal to the rating decision denying these claims must be filed.  38 C.F.R. § 20.202 (2013).  If the Veteran perfects the appeal as to any issue, the case must be returned to the Board for appellate review, if otherwise in order. 

2.  Obtain updated VA treatment records from the Columbia, South Carolina VAMC, to include and any associated outpatient clinics, from August 2013 to the present, from the Salisbury, North Carolina VAMC, to include any associate outpatient clinics, from June 2012 to the present, and from the Asheville, North Carolina VAMC, to include any associate outpatient clinics, from August 2012 to the present, and associate them with the evidence of record.  All attempts to obtain these records must be documented in the evidence of record.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  Thereafter, the Veteran must be afforded a VA psychiatric examination to determine the whether any currently or previously diagnosed psychiatric disorder, to include PTSD, is related to his military service.  All indicated tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  All electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed. 

The RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether any currently diagnosed psychiatric disorder is related to service.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any previously or currently diagnosed psychiatric disorder, to include PTSD, is related to the Veteran's active duty service, or to any incident therein. 

If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.

The examiner must provide a complete rationale for all opinions expressed. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


